                                                                                    CLERK'S OFFICE U.S. DIST. COURT
                                                                                           AT ROANOKE, VA
                                                                                                 FILED

                         IN THE UNITED STATES DISTRICT COURT                                  FEB 11 2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION                                     ' JUUA~LEY.~LE
                                                                                        BY:            t1't,
                                                                                                     CLE
 KIMBERLY RENAE ANDREWS,                          )
                                                  )
        Plaintiff,                                )
                                                            Civil Action No. 7:18CV00281
                                                  )
 v.                                               )
                                                            MEMORANDUM OPINION
                                                  )
 VIRGINIA POLYTECHNIC INSTITUTE                   )
                                                            By: Hon. Glen E. Conrad
 AND STATE UNIVERSITY and                         )
                                                            Senior United States District Judge
 COMMONWEALTH OF VIRGINIA,                        )
                                                  )
        Defendants.                               )

       On June 19, 2018, Dr. Kimberly Renae Andrews filed a three-count complaint against

Virginia Polytechnic Instinite and State University and the CommonweaJth of Virginia

(collectively, "Virginia Tech"). Each of Dr. Andrews' claims arises under Title VII of the Civil

Rights Act of 1964, as codified under 42 U.S.C. §§ 2000e, et seq., ("Title VII"). Count I alleges

race discrimination, Count II is a claim that Dr. Andrews was subject to a hostile work

environment, and Count III alleges retaliation for raising concerns about race discrimination.

Virginia Tech has moved for summary judgment, and Dr. Andrews has opposed that motion. At

oral argument on the motion, counsel for Virginia Tech waived its right to reply. Since then, both

Virginia Tech and Dr. Andrews have filed motions in limine. For the reasons stated, the court will

grant Virginia Tech's motion for summary judgment and dismiss Dr. Andrews' claims. On that

basis, the court will dismiss the parties' motions in limine as moot.

                                           Background

       Virginia Tech hired Dr. Andrews, an African-America11 woman, as its Director of Upward ·

Bound and Talent Search in mid-20 I 2. She later received a title change to "Director of TRIO

Programs." Dr. Susan Short, a white woman who eventually became Dr. Andrews' supervisor,

was part of the search committee that hired Dr. Andrews. ECF No. 35-1, Deposition.of Dr.
Kimberly Andrews ("Andrews Dep."), 25: 13-21; ECF No. 35-12, Deposition of Susan Short

("Short Dep."), 11: 15-20, 12: 10-16: 10.

       TRIO is a federally funded program, and encompasses other government outreach and

student programs designed to identify and provide services for individuals from disadvantaged

backgrounds. Dr. Andrews' duties involved overseeing that program, and serving low income and

first generation students in middle school and high school, which aimed to prepare them for post-

secondary education.      Short Dep. 21:24-24:3; Andrews Dep. 26:1-20.             She supervised

approximately 25 employees. Andrews Dep. 113 :2-14.

       On the whole, Dr. Andrews received favorable performance reviews from Dr. Sho1t,

although they had a "kind of distant" relationship. Andrews Dep. 20:20-21 :4, 43:2-7; Short Dep.

18: 13-19:7. In addition, Dr. Andrews received raises throughout her five years of employment.

Andrews Dep. 26: 13-27:10. She never received any type of discipline or sanction based on any

Virginia Tech policy violations. Id. 33: 1-34: 10. No evidence shows that Virginia Tech ever

demoted her, cut her pay, or changed her job duties or responsibilities. See,~ id. 45:24-46:20.

However, Dr. Andrews testified that there were times in which she had a "stressed, strained

relationship" with Dr. Short, and eventually reached the "feeling that the environment was

becoming more hostile," specifically, "stand-off-ish." Id. 82: 1-86: 17. At some point in her

employment, Dr. Andrews wanted to attend mediation with Dr. Short regarding their relationship,

but Dr. Short declined. Id.

       At her deposition, Dr. Andrews recounted a series of workplace difficulties and

administrative problems that she attributed to her race. For example, at the outset of Dr. Andrews'

employment, Dr. Sh01t informed Dr. Andrews that she would reach out to Dr. Andrews' parents

to "get their blessing" to hire Dr. Andrews. Andrews Dep. 19: 15-20:4. Dr. Andrews also testified



                                                2
that she did not receive sufficient onboarding or training when she started, and was not provided

with professional development unless she requested it. Meanwhile, she stated that other employees

of different races received more training than she did, but could not say "definitively" that her

white predecessor or successor had. Id. 47: 13-52:22. Dr. Andrews testified that she thought that

she received less training because of her race, based solely on her "belief." Id. Virginia Tech did

have a faculty handbook, which Dr. Andrews knew about when she was hired, but she only read

it after she was well into her employment. Id. 113 :22-114:7. Dr. Short, however, testified that

Virginia Tech's training was done at a university-wide level, and that there was no specific training

guide for Dr. Andrews' unit.        Short Dep. 20:6-21 :23.      Another employee testified that

"difficulties'' regarding training "frankly[] happen[] a lot with an institution this size." ECF No.

35-5 Deposition of Jason Puryear ("Puryear Dep.") 17: 10-12.

       In addition, Dr. Andrews testified that Dr. Short ceased introducing her to new people at

meetings, and originally only introduced her to people of color, a pattern about which Dr. Andrews

questioned Dr. Short. Andrews Dep. 52:23-57:3. As a result, Dr. Andrews had the "belief' that

her division was isolated. Id. 58:18-61:l l.

       Similarly, Dr. Andrews attributed failures to advance within Virginia Tech to her race. At

certain times, Dr. Andrews asked Dr. Short to change her job title from Director to Executive

Director, and promote her Assistant Directors to Directors "upon the completion of additional

grant securing." She testified that Dr. Short told her that the position of Executive Director did

not exist, "but she would look into it." Dr. Andrews never received the title change. Andrews

Dep. 27:18-32:22; 178:3-16. Puryear testified that Dr. Andrews' former unit has no executive

director, but recalled talk of creating that position during a conversation about "reorganizing and

reconfiguring the office" if it received more grant money. Puryear Dep. 48: 18-24. In unrebutted



                                                 3
testimony, Dr. Sh01i testified that she had no unilateral authority to grant that promotion. Short

Dep. 56:7-57:18.

        Dr. Short also testified that other departments at Virginia Tech had executive directors, but

that those executive directors had a Ph.D.        Dr. Andrews did not have a Ph.D. during her

employment there. Id. 66: 16-67:3. However, Dr. Short testified that she "encourage[d]" Dr.

Andrews to complete her Ph.D. Id. 8:13-19, 67:4-68:9. For example, Dr. Short allowed Dr.

Andrews to travel to Texas every other Friday to complete her Ph.D. coursework. Dr. Andrews

did not have to take leave when she missed work to attend Ph.D. classes. Andrews Dep. 72:20-

25: 12. Dr. Andrews further testified that, while she served on hiring committees within her unit,

she made several requests to Dr. Short to place her on other committees. She never received a

placement outside of her unit. Dr. Andrews testified that she thought this was due to race, but

provided no evidence to that end. She was aware of non-black people who had been placed on

committees, but could not speak to the total racial composition of the groups. Id. 79: l l-81 :24.

Similarly, Dr. Andrews testified that she was not given a pay raise despite securing significant

grantfundingfortheTRIOprograms. Id. 181:21-183:8; 187:2-16.

       Dr. Andrews also testified that, upon her hiring, her office space was "[d]eplorable." Id.

93: 11-12.   Dr. Short acknowledged that the area needed to be renovated and informed Dr.

Andrews: "I know what your office space looks like. We're going to do something about it." Id.

93:3-94:18; ECF No. 35-3 at 3. The facilities had several issues, including water leaks, pests, and

wall cracks. Certain of these issues existed before Dr. Andrews arrived, and her predecessor, a

white male, had occupied the same space. Andrews Dep. 93:6-14. ECF No. 35-2, Deposition of

Arlethea Scott ("Scott Dep.") 26:10-27:6. After waiting about two years, Dr. Andrews played an

active role in the renovation of her office space, choosing carpeting, paint, furniture, and tile, for



                                                  4
example. Andrews Dep. 93:12-97: 14.

       In addition to renovating her office space, Dr. Andrews wanted to increase diversity in her

unit. She testified that she hired four black employees, one Hispanic employee, and one white

employee during the time she was employed. Id. 63: 12-72:23. Dr. Andrews did not think her unit

was diverse when she arrived, but she did think it was when she left. Id. 72:24-73:4. Dr. Andrews,

however, believed that Virginia Tech slow-walked her attempts at diversifying her unit. For

example, Dr. Andrews testified that paperwork for her white subordinate, Sarah Umbarger-Wells,

was processed faster than hers. Dr. Andrews attributed this difference to race without elaboration.

Id. 74: 19-76: 19. She also attributed edits to a 2016 job posting she had made to her "belief' that

the changes were made based on her race. Id. 76:15-79:10; Compl.     ~   26. Dr. Andrews also stated

that high-level positions within Virginia Tech were not granted an administrative designation that

specifically targeted them for minority recruiting. Andrews Dep. 179: 13-180:20.

       One of Dr. Andrews' subordinates, Arlethea Scott provided information that Latino

employee Jason Puryear was championed by Dr. Andrews to be promoted to Assistant Director

for Upward Bound and had discussions with Puryear regarding an increase in pay based on the

promotion. ECF No. 35-4, Scott Dec.~~ 5-6. However, Dr. Short "gave Dr. Andrews a great deal

of pushback because Dr. Short did not believe Mr. Puryear," a minority employee, "was worth the

raise." Id. at~ 7. Scott believed Dr. Short's opinion of Puryear was "fueled by discrimination on

the basis of race." Id. Puryear, however, received the promotion. Within her declaration, Scott

also described another personnel issue that she believed was affected by a discriminatory animus

on the basis of race. According to Scott, Dr. Short pushed for the hire of Julie Weddle, who is

Caucasian, as a Project Advisor, a position lower than Puryear' s new position of Assistant Director

in the chain of command. Id.~ 8. Without providing specific evidence, Scott stated that Weddle's



                                                 5
race "made all the difference with Dr. Short," and that Virginia Tech paid Weddle a higher salary

than Puryear. Id. 118-9. Scott also related that: "There has existed a culture at Virginia Tech that

is hostile to non-Caucasian employees and favors Caucasian employees."'

         Dr. Andrews also described difficulties regarding communication, which she also believed

stemmed from her race. As a direct report to Dr. Short, Dr. Andrews participated in monthly one-

011-one meetings to discuss various topics and to stay in touch. Short Dep. 56:7-11. During certain

of these monthly meetings, Dr. Short advised Dr. Andrews on how to handle issues with Dr.

Andrews' subordinate employees. Short Dep. 28: 1-30: 1. While Dr. Andrews alleges that Dr.

Short cancelled additional "walking" meetings Dr. Andrews requested, Dr. Andrews testified that

she did not know whether Dr. Short met more often with other direct reports. Andrews Dep. 21 :5-

22:9. For her part, Dr. Short testified that she held no one-on-one walking meetings with any

employees, although she did have one-on-one meetings with Dr. Andrews and other directors.

Sho1i Dep. 26:6-22. Even though Dr. Sho1i cancelled certain meetings with her, Dr. Andrews

acknowledged that Dr. Short responded regularly to her emails. Nevertheless, Dr. Andrews felt

"isolated" due to these cancellations. Dr. Andrews attributed these cancelled meetings, including

those in which Dr. Short had an appointment related to her cat or family obligations, to race, again

based on a "gut feeling" and a "belief." Andrews Dep. 86:9-87:4; 101:19-103:20; 106:6-8.



         At oral argument, counsel for Virginia Tech protested consideration of Scott's declaration on summary
judgment. The "sham affidavit rule" permits a court at summmy judgement to discount post-deposition affidavits that
present a "conflicting version" of an affiant's deposition testimony. See Rohrbough v. Wyeth Labs., Inc., 916 F.2d
970, 974-76 (4th Cir. 1990); Spriggs v. Diamond Auto Glass, 242 F.3d 179, 185 n.7 (4th Cir. 2001).

          The court finds no true inconsistencies between Scott's testimony and her declaration, and thus, the sham
affidavit rule does not preclude consideration of Scott's affidavit. Scott was not questioned about the hiring of Puryear
or Weddle. She also was not questioned about any pay disparities or retaliation at Virginia Tech. Accordingly, there
is no inconsistency in the portions of Scott's affidavit that address those topics. S e e ~ - 242 F.3d at 185 n.7
("[T]he deposition testimony addresses only those complaints conveyed by 'letters' or 'communications' ... Oral
complaints ... were patently outside the scope of the questioning."); Smith v. Autozone. Inc., No. 7:15-CV-00183,
2016 WL 4718184, at *5 (W.D. Va. May 13, 2016) ("[W]hile the above statement may expand on Smith's deposition
testimony, there is no 'flat contradiction of material fact' that would invoke the sham affidavit rule.").

                                                           6
        Fmihermore, Dr. Andrews testified that Virginia Tech never obtained-during her

employment-a widely-used database called Blumen that she had requested. A technical specialist

within Virginia Tech told her that a compatibility issue caused the delay. Dr. Andrews did not

believe the specialist because other schools used Blumen, but acknowledged that she was "not a

technology guru." Id. 89:3-92:13. Contemporaneous emails and testimony describe security

issues with Blumen. ECF No. 35-15 (listing concerns with data security, and planning meetings

to find a "viable path forward''); Short Dep. 38:18-39:16 ("The purchase and acquisition of

Blumen at the university was denied on multiple levels because Blumen software package at the

time did not meet Virginia Tech's security standards in relationship to student information....

And Blumen admitted that they did not have the safeguards in it that would meet the university's

standards regarding privacy safety and security."). Dr. Andrews' white successor, who started

about six months after Dr. Andrews left Virginia Tech, received approval to purchase the program

after Blumen had addressed the security issues. Short Dep. 39:17-40:1 ("Blumen modit}ed the

application to address, across the university, the questions that we had in relationship to the safety

and security of student information."); Puryear Dep. 25: 15-26: 18, 46:5-20 (testifying that he

noticed "nothing that was different" between the Blumen approval process and the process for

another program). Dr. Andrews attributed Virginia Tech's reluctance to procure Blumen to her

race, based on her "belief.'' Andrews Dep. 92:4-13.

       In 2016, Virginia Tech audited the entire Division of Outreach and International Affairs as

part of a "periodic review," which included the TRIO program supervised by Dr. Andrews. Short

Dep. 59:5-61:20; Andrews Dep. 35:18-37:5. Dr. Andrews did not know whether this was a

routine audit or whether other departments were audited as well, but had a "suspicion"-her

"belief' and "gut feeling"-that the audit was due to her race. Andrews Dep. 37:24-42:2, 44:22-



                                                  7
45:11.    Although the audit revealed some issues with missing documentation, Dr. Andrews

experienced no pay cut, title change, or other formal sanction as a result of the audit. ld. 45 :24-

46: 8; ECF No. 35-16. She believed the audit arose from problems with a white employee whom

Dr. Andrews supervised, Assistant Director Sarah Umbarger-Wells. Andrews Dep. 39:14-18.

Apparently, Umbarger-Wells had some attendance issues, and Dr. Andrews wanted to discharge

Umbarger-Wells. Dr. Short disagreed, saying that she "didn't think it would be a good idea." Id.

108:1-110:4.

         Dr. Andrews and other witnesses also described certain allegedly, racially-tinged remarks

and incidents. To begin, Dr. Andrews testified that she had heard, via another employee, that

Umbarger-Wells had made disparaging comments about Historically Black Colleges and

Universities ("HBCUs"), to the effect that they were "dirty" or "filthy," at an undefined point in

Dr. Andrews' employment.       Dr. Andrews reported this to Dr. Short, but neither disciplined

Umbarger-Wells. Id. 110:14-113:1. Dr. Andrews, however, did later tell Umbarger-Wells that

her comments were inappropriate. Id. 144:6-17. Similarly, Dr. Andrews recounted Dr: Short

stating, while driving past an HBCU, that the "football field area, the bleachers, and the stadium,"

as well as the neighborhood in general, "looked 'unsafe."' Id. 145:20-150: 15. Dr. Andrews also

mentioned at her deposition an incident in which a white co-worker questioned her use of the word

"impactful," asking "ls that a word?" Dr. Andrews also attributes this question to race; based

again, on a "feeling," and because no other employee had received similar questions.            She

mentioned this event to Dr. Short, but to her knowledge, Dr. Short failed to follow up on it. Id.

87: 19-89:2.

         In addition, Jason Puryear, a fellow Latino employee recalled Umbarger-Wells asking him

if he had "seen or visited the local taco truck." Puryear Dep. 12:4-7, 20:14-16. Puryear further



                                                 8
stated "I don't know if[she] meant this to be racist or discriminatory, or if your first thought, when

you saw me, just went strnight to tacos .... it was out of, at the very least, extTeme ignorance and,

I think blindness to it." Id. 20: 14-21 :3.

        Further, Dr. Andrews testified that Dr. Short referred to her on occasion as "girl," as in

"Well, you go, girl," "Girl, I didn't mean anything by that," or "1 was just kidding, girl," although

Dr. Short apologized and Dr. Andrews could not recall her using the term afterwards. Andrews

Dep. 126:17-128:22; Scott Dep. 19:19-21:11 (testifying that the word "gal" or "girl" was "tossed

around"). Dr. Short explained that she used the term to refer to "[a]ny female that I would interact

with" as "perhaps a term of endearment," a usage she attributed to growing up in western

Maryland. Short Dep. 43:5-11.

        Dr. Andrews also recounted comments "that might have had a cultural feel" or "cultural

twist." For example, Dr. Short made comments about Dr. Andrews' shoes, such as "l can't believe

you're wearing shoes that high to work" and "I can't believe you're wearing those open-toed

shoes." At other times Dr. Short commented on her clothes, stating: "Well, that's different" in

response to an African-inspired dress; and made "comments about [Dr. Andrews'] hair." Andrews

Dep. 128:23-131 :21. In contrast, when she wore "flats, dark clothing, drab clothing, there were

no comments." Id. 130:12-21. It was Dr. Andrews' "belief' that these comments were racially

motivated, but she could not say whether Dr. SI10rt commented on other employees' clothing as

well. Id. 131:12-132:12.

       Another conversation took place in the context of comments that Dr. Andrews had worn

"some shorts, tennis shoes, something of that nature, but not the business attire that everyone else

had on" at a "directors' meeting" in her first year of employment. Andrews Dep. 132: 13-~37:20,

139: 10-17 (Dr. Eley-Sanders said that Dr. Andrews' attire was "inappropriate for a meeting. Some



                                                  9
people were concerned."); Puryear Dep. 33: 11-24 (Dr. Andrews was "definitely less dressed up
                                                                                             ..
than the rest of the directors .... "). After complaints by a student, among others, Dr. Karen Eley-

Sanders, an African-American woman then serving as a Chief Diversity Officer within Virginia

Tech's school of medicine, spoke to Dr. Andrews about her clothing. ECF No. 35-13, Deposition

of Dr. Karen Eley-Sanders 4:18-6:6, 11:11-16:16 (testifying that a student had mentioned Dr.

Andrews' dress, and that: "There were occasions when I believe that she was dressed as an

executive. There were times. when I think she dressed like an undergraduate student."); Comp!.     ~


51. According to Dr. Andrews, Dr. Eley-Sanders told her that changing her behavior could make

"not black" people "more comfortable having more blacks in the unit," essentially acting as a "door

opener for black people." Andrews Dep. 133:22-134:17, 139:10-140:15. Dr. Andrews took this

as a "stupid comment" rather than racially motivated, because she was taking part in a summer

camp. Id. Dr. Andrews' complaint alleges that this incident took place in the summer of 2012,

although the record evidence is unclear. Comp!.   ~   51.

       In the same vein, Dr. Andrews testified about a conversation held at a 2017 ql!arterly

meeting on diversity and inclusion. At this meeting, two white people recounted their personal

experiences regarding race, including one man "whose wife told him he was a racist," and a woman

who indicated that in her community: "We didn't really accept blacks, but when a girl went off

and got pregnant by a black, we accepted the baby." Similarly, a woman stated that she had

travelled to Africa to know "what it's like to be a 'minority' and to be the only person of color in

a place, and [that] she felt 'vulnerable' and scared." Id. 152:10-153:10. Dr. Andrews w~s

offended and testified that people talking about "their racist issues, their racist background, their

connection to racism and their history growing up," as well as the topic's position on the meeting

agenda, indicated that the matter was not being taken seriously. Id. 152:9-154:9.



                                                 10
       Puryear also testified that Dr. Andrews had "express[ed] frustration" regarding comments

about her hair. Puryear Dep. 33: 1-10. Scott, an African-American woman hired by Dr. Andrews,

recounted that Dr. Andrews had told her people were "talking about mud pies" at meetings, which

Scott characterized as a derogatory term. Scott Dep. 11:16-12:14. Scott futiher relayed her own

experience of having her hair touched, and that it was "very derogatory" to black people: "We're

not pets." Scott Dep. 13:7-24. Likewise, Pamela White, executive director for Equity and i;\ccess,

testified that "for whatever reason often times white women have fascinations about black women

and their hair and they will walk up and touch your hair uninvited and unwelcomed. · So that is an

issue that I have heard-I have experienced myself and I have heard other black women talk

about." ECF No. 35-6, Deposition of Pamela White ("White Dep.") 12:22-13:10.·

       Virginia Tech has a written policy against racial discrimination and retaliation. Id. 26:4-

10; ECF No. 35-10, Deposition of Nikeshia Arthur ("Arthur Dep.'') 5:20-6:3. Multiple Virginia

Tech employees explained Virginia Tech's discrimination complaint process to Andrews and

invited her to file a complaint, but she declined. Specifically, Andrews discussed her perceptions

of discrimination with White, 'Rodney Irvin (Director of Employee Relations), and Arthur (Civil

Rights Compliance Officer). Andrews Dep. 118:4-122: 12; ECF No. 31-6, Deposition of Rodney

Irvin ("Irvin Dep.") 11:1-12:22; 15:1-5; Arthur Dep. 14:7-15:6. Dr. Andrews testified that she

feared filing complaints would result in retaliation, based on "[j]ust a feeling." Andrews Dep.

118:2-124:24. Irvin, upon hearing her complaints, told Dr. Andrews that she should "make sure

that [she] had all of [her] i's dotted and [her] t's crossed because you know how it is here and

there's the possibility that you could be retaliated against based on what you're experiencing." Id.

121:16-24 (quotation marks omitted, capitalization modified). Dr. Andrews testified, however,

that she did not take Irvin's statement as "discouragement" to file a complaint, and that she was



                                                 11
not aware of any specific instances of retaliation. Id. at 122: 1-12. After their conversation, Irvin

took Dr. Andrews to White's office to discuss filing a complaint, because he believed that the

matter raised Title IX issues that were within White's purview. White Dep. 8:20-9:17; Irvin Dep.

12: 11-17: 19. 2 Other witnesses also testified regarding fears of retaliation at Virginia Tech. Scott

Deel. ,i,i 4, 16; White Dep. 10:3-20 (recounting "a general sentiment" offears of retaliation among

black employees); Arthur Dep. 27: 11-29: 11.

         Umbarger-Wells made a sex discrimination claim against Dr. Andrews in February 2017.

The Virginia Tech official who conducted the investigation, Nikeshia Arthur, testified that the

investigation stemmed from supposed comments by Dr. Andrews to Umbarger-Wells to the effect

that Umbarger-Wells shou\d wear more revealing clothes, and her "best assets" were her breasts.

Arthur Dep. 12:7-18: 10. Dr. Andrews confirmed that this was the substance of the complafnt, and

that it involved some comment related to "oral sex." Andrews Dep. 156:16-157:14. At her

deposition, Umbarger-Wells confirmed the same.                     ECF No. 35-9, Deposition of Sarah M.

Umbarger-Wells ("Umbarger-Wells Dep.") 11 :3-13:11.

         Dr. Andrews maintained that the allegations were false. She was ultimately exonerated

after the investigation, and faced no discipline or other adverse action as a result of it. Andrews

Dep. 158:3-4; 161: 11-162:4; Arthur Dep. 18: 1-10 (testifying that "[t]here was a finding that there

was insufficient evidence to raise an inference of a policy violation" for some statements, and that

those statements that were corroborated did not create enough evidence to find that Umbarger-

Wells had suffered a hostile work environment). Dr. Andrews "believe[d]" the complaint was

retaliation by Umbarger-Wells against Dr. Andrews for talking to Irvin or to a different Virginia

Tech employee, Karissa Moore. Andrews Dep. 159:23-160:17; Comp!. ,i 71 (alleging that Dr.


2
         Dr. Andrevvs testified that this conversation took place before she later left Virginia Tech on 1nedical Ieave,
but she could not recall how long before. Andrews Dep. 125:9-24.

                                                          12
Andrews spoke with Moore in 2016). No record evidence shows that Umbarger-Wells was aware

of Dr. Andrews' meeting with Irvin or other complaints, although Scott also believed it was

retribution. Umbarger-Wells Dep. 8-11; Scott Deel.,i11.

        Dr. Andrews filed her EEOC complaint on June l, 2017. ECF No. 31-3. She testified that

she began feeling depression-like symptoms related to her perceptions ofracism in the spring of

2017, and reached out to Virginia Tech's Employee Assistance Program ("EAP") and a counselor

after crying at work. Andrews Dep. 163:21-173:10. She took medical leave beginning June 5,

2017. Compl.    ,r 91.    Dr. Andrews' counseling intake form is largely redacted, but lists "coping

with perceived racism"-surrounded by redactions-as one of the reasons she sought counseling,

and under "Angers," she lists "[s]ome white people" followed by other extensive redactions. ECF

No. 32-2. In a fmiher counseling form, Dr. Andrews describes her chief complaint as .feeling

"[o]verworked-not taking care of self, "I love my job,'' and that she "[c]ontinues to go over

everything she has to do." ECF No. 35-5.

       Dr. Andrews did not return from medical leave and resigned from Virginia Tech on June

20; 2017.    Comp!.      ,r   92.   She wanted to leave what she "felt was a hostile and i:acially

discriminatory environment." Andrews Dep. 171: 13-22. For her part, Dr. Short was "surprised"

when Dr. Andrews took medical leave and resigned. She testified that she had seen significant

growth in Dr. Andrews' program and performance. Short Dep. 48: 17--49:24.

                                           Standard of Review

       Summary judgment should be granted when "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.'' Fed. R. Civ. P. 56(a). To avoid

summary judgment, the non-moving party must set forth specific, supported facts demonstrating

that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 4 77 U.S. 242, 248 (l 986);



                                                    13
Fed. R. Civ. P. 56(c). "When a party fails to establish the existence of an element essential to that

party's case, there is no genuine issue of material fact and the movant is entitled to a judgment as

a matter of law." Perkins v. Tnt'l Paper Co .. 936 F.3d 196, 205 (4th Cir. 2019) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). "The mere existence of a scintilla of evidence in

support of the plaintiffs position will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff." Anderson, 477 U.S. at 252. Courts must view "the facts

in the light most favorable to, and draw   • all reasonable inferences in favor of," the non-movant.
EEOC v. Cent. Wholesalers. Inc., 573 F.3d 167, 174 (4th Cir. 2009) (internal quotation marks

omitted). In addition, courts may not weigh the evidence if there are genuine issues of material

fact. Anderson, 4 77 U.S. at 249. "A dispute is genuine if' a reasonable jury could return a verdict

for the nonmoving party."' Libertarian Party of Va. v. Judd, 718 F.3d 308,313 (4th Cir. 2013)

(quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir. 2012)). "A fact is

material if it 'might affect the outcome of the suit under the governing law."' Id. (quoting

Anderson, 477 U.S. at 248). But "where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, disposition by summary judgment is approJ?riate."

Teamsters Joint Council No. 83 v. Centra. Inc., 947 F.2d 115, 119 (4th Cir. 1991).

       The United States Supreme Court has stated that "[s]ummary judgment procedure is

properly regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole, which are designed 'to secure the just, speedy and inexpensive

determination of every action."' Celotex Corp., 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).

Accordingly "Rule 56 must be construed with due regard" for both movants and non-movants,

including the "rights of persons opposing [] claims and defenses to demonstrate in the manner

provided by the Rule, prior to trial, that the claims and defenses have no factual basis." Id.



                                                  14
However, the United States Cou11 of Appeals for the Fourth Circuit has "never held that a weak

case is necessarily one that should be disposed of on summary judgment." Hoyle v. Freightliner,

LLC, 650 FJd 321, 334 (4th Cir. 2011). The question, thus, "is not whether a jury is sure.to find

a verdict for the plaintiff; the question is whether a reasonable jury could rationally so find." Id.

(emphasis in original).

                                            Discussion

       Title VII prohibits discrimination "against any individual with respect t~ [her]

compensation, terms, conditions, or privileges of employment, because of such individual's

race .... " 42 U.S.C. § 2000e-2(a)(l). Under Title VII, a plaintiff may prove that an employer

took action with discriminatory or retaliatory intent through direct evidence or through the burden-

shifting framework of McDonnell Douglas Corp. v. Green. Foster v. Univ. ofMd.-E. Shore, 787

F.3d 243, 249 (4th Cir. 2015) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).

Under the familiar burden-shifting framework, the plaintiff must first establish a prima facie case

of discrimination. After the prima facie showing is made, the burden then shifts to the employer

to show that its purportedly discriminatory action was in fact the result of a legitimate non-

discriminatory reason. Foster, 787 F.3d at 250. If the employer makes this showing, the burden

then shifts back to the plaintiff to rebut the employer's evidence by demonstrating that the

employer's purportedly legitimate reasons were not its true reasons, but were a pretext for

discrimination. Id.

I.     Hostile Work Environment

       "Since an employee's work environment is a term or condition of employment, Title VII

creates a hostile working environment cause of action." E.E.O.C. v. R&R Ventures, 244 F.3d 334,

338 (4th Cir. 2001). A plaintiff may survive summary judgment on a race-based hostile work



                                                 15
environment claim where she provides evidence that would allow a reasonable jury to find that

four elements have been established. One, she experienced unwelcome harassment. Two, the

harassment was based on her race. Three, the harassment was sufficiently severe or pervasive to

alter the conditions of employment and create an abusive atmosphere. And four, there is some

basis for imposing liability on the employer. Perkins, 936 F.3d at 207-08. Virginia Tech primarily

argues that Dr. Andrews cannot prove the third element of this claim. The court agrees that Dr.

Andrews' evidence would not allow a reasonable jury to find severe or pervasive harassment.

       The severe or pervasive element has both a subjective and objective component. Cent.

Wholesalers. Inc., 573 F.3d at 175.      Dr. Andrews must show that she "did perceive, and a

reasonable person would perceive, the environment to be abusive or hostile" under the

circumstances. Id. "[W]hen determining whether the harassing conduct was objectively severe or

pervasive, [courts] must look at all the circumstances ... .'' E.E.O.C. v. Sunbelt Rentals, Inc., 521

F.3d 306,315 (4th Cir. 2008) (internal quotation marks omitted). Factors to consider "includ[e]

the frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
                                                                                         .
employee's work performance." Id. (internal quotation marks and citations omitted). "[P]laintiffs

must clear a high bar in order to satisfy the [objective] severe or pervasive test." Id. "[I]ncidents

that would objectively give rise to bruised or wounded feelings will not on that account satisfy the

severe or pervasive standard." Id. "[R]ude treatment by [coworkers], callous behavior by [one's]

superiors, or a routine difference of opinion and personality conflict with [one's] supervisor, are

not actionable under Title VII." Id. at 315-16 (internal quotation marks and citations omitted).

The "standards for judging hostility are sufficiently demanding to ensure that Title VII does not

become a 'general civility code."" Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)



                                                 16
(internal quotation marks and citations omitted).

       "In determining whether offensive conduct can be attributed to discrimination against the

employee's race or other protected status, courts must view the behavior in light of the social

context surrounding the actions." Strothers v. City of Laurel. Maryland, 895 F.3d 317,329 (4th

Cir.2018) (citing Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998). The court's

inquiry, thus, must account for who Dr. Andrews is: an African-American woman. While the court

analyzes this evidence in "categories," its view is towards the "totality" of Dr. Andrews'

experiences in evaluating her claim. See Perkins, 936 F.3d at 211.

       a.      Verbal Statements

       The court first addresses the verbal statements at issue in this case. The use of diminutives

such as "boy" or "girl" towards black men and women, in the context of American history, may

be offensive. Indeed, the Supreme Court has recognized that the term "boy," when used fo refer

to African-American men, may constitute evidence of racial animus. Ash v. Tyson Foods. Inc.,

546 U.S. 454, 456 (2006). Such a determination, however, depends on factors. "Although it is

true" that "boy" "will not always be evidence of racial animus, it does not follow that the term,

standing alone, is always benign. The speaker's meaning may depend on various factors including

context, inflection, tone of voice, local custom, and historical usage." Id.; Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 281 n.4 (4th Cir. 2015) (use of term "little girl" by a white

employee in reference to an African-American employee could be viewed as racial

discrimination).

       In this case, Dr. Andrews' own testimony describes events that no reasonable jury could

attribute to severe racial animus when viewed in context, especially when Dr. Short stopped using

the word after being asked. Andrews Dep. 126:17-128:22 ("Well, you go, girl," "Girl, I didn't



                                                17
mean anything by that," and "I was just kidding, girl"). The context of these statements is far

removed from that in Boyer-Liberto. In that case, the Fourth Circuit noted that the plaintiffs

supervisor had "employed racial epithets to cap explicit, angry threats that she was on the verge of

utilizing her supervisory powers to terminate" the employee, and had criticized h'er job

performance before threatening and hurling racial epithets at her. When the employee attempted

to report the harassment, the supervisor threatened her again. Boyer-Liberto, 786 F.3d at 279-80.

         In contrast, this case presents unrebutted testimony that Dr. Short used the term to refer to

"all females," not just black women, and the phrases recounted by Dr. Andrews are not critical or

threatening. The court concludes that, in this case, Dr. Short's use of the word "girl" to refer to

Dr. Andrews is insufficient evidence for a reasonable jury to find severe or pervasive race-based

harassment in itself. The '"mere utterance of an ... epithet which engenders offensive feelings in

an employee' does not sufficiently affect the conditions of employment to implicate Title VII."

Harris, 5l0 U.S. at 21 (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)).

However, for the purposes of this motion, the court assumes that a jury could find these statements

constituted some harassment, viewing the record in the light most favorable to Dr. Andrews. Ash,

546 U.S. at 456 ("Insofar as the Court of Appeals held that modifiers or qualifications are ne9essary

in all instances to render ["boy"] probative of bias, the court's decision is erroneous."). 3

         Dr. Andrews also relies on other statements she believes to have touched on racial issues.

The record fails to show that Dr. Andrews was aware of some of these statements during her

employment, Umbarger-Wells' alleged question to Puryear regarding a taco truck, for example.



3
         Without further guidance from appellate courts, the court declines to rule, as a matter of law, whether use of
the tenn "girl" to African-American women provides the same evidence of racial animus as use of the word "boy"
toward African-American men.



                                                         18
These comments, thus, are not proper evidence of a hostile work environment. Perkins, 936 F.3d

at 210. The court will consider, however, Dr. Short's description of an HBCU as appearing

"unsafe" and Umbarger-Wells' purpo1ied statement that HBCUs were "dirty."4 In addition, the

court looks to Dr. Andrews' description of a 2017 confessional meeting in which employees,

perhaps in less than ideal terms, talked through difficult issues regarding race. The court does not

believe that these statements, viewed in their "social context," Strothers, 895 F Jd at 329,

necessarily rendered Virginia Tech a hostile workplace. At this juncture, however, the court views

them in the light most favorable to Dr. Andrews, and assumes that they could be objectively

racially offensive. Puryear Dep. 32:2-14 ("So, again, this is one of those things where, you wonder

if comments are made from a place of malice or from a place of ignorance."). But even assuming

that Dr. Andrews was aware of all of the relevant statements during her employment, a "handful"

of incidents over a five-year employment alone fail to provide sufficient grounds for finding

"severe or pervasive" harassment. Perkins, 936 F.3d at 209; Hopkins v. Baltimore Gas & Elec.

Co., 77 F.3d 745, 753-754 (4th Cir. 1996) (conduct occurred "intermittently over a seven-year

period, with gaps between incidents as great as a year").

         b.       Hair Touching

         Next, the comi considers the allegations regarding hair. Hair can present a target of racial

harassment under Title VIL See generally Jenkins v. Blue Cross Mutual Hospital Insurance. Inc.,

538 F.2d 164, 168 (7th Cir. 1976) (en bane) (recognizing a claim for racial discrimination based



4
          As stated during oral argument, the court declines to consider the hearsay statement contained in Scott's
deposition, that Dr. Andrews had recounted to Scott that she had heard the term "mud pies" in a meeting. See Fed. R.
Civ. P. 56(c)(4); Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,962 (4th Cir. 1996) ("[S]ummary judgment
affidavits cannot be conclusory or based upon hearsay.") (citations omitted). In any case, Dr. Andrews has not
provided evidence of the context in which that tenn was used, such that a jury could infer racial animus. The court is
not required to speculate as to whether the facially-neutral phrase referred to desserts, children's games, or ethnic
groups. Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (A non-movant "may not escape summary judgment
in the mere hope that something will turn up at trial.").

                                                         19
on the plaintiffs allegation that she was denied a promotion because she wore her hair in a natural

Afro); but cf. Equal Employment Opportunity Comm'n v. Catastrophe Mgmt. Sols., 852 F.3d

1018, 1032 (11th Cir. 2016) ("As far as we can tell, every court to have considered the issue has

rejected the argument that Title VII protects hairstyles culturally associated with race."). ~n their

depositions, White and Scott testified that white employees "sometimes" touched their hair without

asking. White attributed this touching to "fascinations" with black women's hair. There is,

however, no admissible evidence that Dr. Andrews' hair was touched. 5

        According to Scott, hair touching and requests to touch are "very derogatory" within black

culture. As Scott phrased it: "We're not pets." The point is well-taken. In the context of sexual

harassment, "repeated ... physical touching" often represents evidence of a hostile work

environment. Okoli v. Citv Of Baltimore, 648 F.3d 216,221 (4th Cir. 2011).

        Based on this evidence and authority, the court concludes that unwanted physical touching

of hair, if done so "because of' an individual's race, may constitute actionable race-based

harassment under Title VII. Ct: Strothers, 895 F.3d at 332 (for purposes of retaliation claim,

plaintiff could reasonably believe she was subjected to a hostile work environment, in part, based

on evidence that employer touched her pants as part of alleged race harassment campaign). Yet

White's attribution of hair touching to "fascination" does not indicate that it was "extremely

serious" harassment of the same magnitude as hateful slurs with a clear history of animus attached

to them. Baver-Liberto, 786 F.3d at 281; Jennings v. Univ. ofN01ih Carolina, 482 F.3d 686,695


          The relevant testimony relayed hearsay from Dr. Andrews provided after meetings, recounting that "There
were times that [Dr. Andrews] had an afro. And sometimes people made comments about that. 'Oh, your hair looks
so nice,' or people would rry to touch her hair ...." Puryear Dep. 32: 10--13 (emphasis added). And in response to
the question "Who were these individuals who were making these comments or touching her hair?" Puryear testified
as to where those comments took place and about his lack of knowledge as to "who said what comment." Id. 33:1-
10.; ECF No. 35-7, Deposition of Renee Akers ("Ak!!rs Dep.") 14:5-14 (Dr. Andrews "mentioned that someone had
wanted to touch her hair."). This hearsay evidence, at most, addresses attempts or requests by others to touch Dr.
Andrews' hair. The court declines to speculate that Dr. Andrews was unwillingly touched, particularly when her
complaint made no such allegation.

                                                       20
(4th Cir. 2007) (en bane) (citing Meritor, 477 U.S. at 65) (noting that a hostile work environment

claim arises from conduct "aimed to humiliate, ridicule, or intimidate") (emphasis added).

       The court also examines hair-related comments. Dr. Andrews only recounted facially

neutral statements about her hair. Andrews Dep. 140:22-141 :17 (testimony regarding comments

that Dr. Andrews should "wear [her] hair naturally and in a fro" and "Oh, my god. Look at your

hair and your skirt"). While Scott and White also testified that fellow employees asked about

touching their hair, courts have not found that requests alone constitute "severe" harassment.

Green v. Avis Budget Grp., Inc., No. l l-CV-00269, 2017 WL 35452, at *19 (W.D.N.Y. Jan. 4,

2017), report and recommendation adopted, 2017 WL 1435670 (W.D.N.Y. Apr. 24, 2017) {single

request to touch black woman's hair could not create a hostile work environment); Rivera v.

Orange Cty., No. 10-CV-9134, 2013 WL 812016, at *3-8 (S.D.N.Y. Mar. 5, 2013) (comments

about black hair and racial slurs over six-year period were insufficiently severe or pervasive);

Hudson v. Blue Cross Blue Shield of Alabama, No. 09-CV-920, 2010 WL 11519253, at *14 (N.D.

Ala. Dec. 14, 2010), aff'd, 431 F. App'x 868 (11th Cir. 2011) (requests to touch black woman's

hair and allegedly disparate treatment did not constitute hostile work environment).

       ln conclusion, Dr. Andrews has not provided evidence that hair touching or requests to

touch hair occurred more than "sometimes," or that it was so offensive as to automatically create

a jury issue, or that it interfered with anyone's work performance. Sunbelt Rentals, Inc., 521 F .3d

at 315 (listing factors). Stated otherwise, Dr. Andrews', White's and Scott's testimony-along

with a jury's common sense-permits the reasonable inference that a form of racial harassment

"sometimes" occurred, but fails to show that this conduct itself was either severe or pervasive

harassment. Compare Holtz v. Rockefeller & Co., 258 F.3d 62, 75-76 (2d Cir. 2001) (reversing

summary judgment, and holding that "ongoing" hair touching could constitute severe and



                                                21
pervasive sex-based harassment) with Powell-Pickett v. A.K. Steel Corp., 549 F. App'x 347, 354

(6th Cir. 2013) (affirming summary judgment because an insult and a single instance of touching

a black woman's hair "constitute[d] sporadic mean conduct but not the severe or pervasive

harassment of a hostile work environment").

       c.      Alleged Disparate Treatment

       Finally, the court turns to Dr. Andrews' sundry allegations regarding disparate treatment.

For example, Dr. Sho1t did not take walking meetings with Dr. Andrews, but she did not with

white employees either. Dr. Andrews wished to receive additional training, but fails to detail what

training other white employees received, and she did not. Likewise, Dr. Andrews asked for a

promotion to a position that did not exist in her unit, and did not receive it. To be Slire, Dr.

Andrews' office was a mess when she started work, but it was in the same state while her white

predecessor worked there. Moreover, in time, Dr. Andrews was able to remodel and repair her

space. Dr. Andrews wanted to use the Blumen software, but admits there were security concerns

raised by Virginia Tech that she did not understand, and that Virginia Tech made use of Blumen

only after the company fixed those issues. While Dr. Andrews believed the audit of her unit was

targeted, undisputed testimony showed that it was part of a periodic program and applied to her

division as a whole. Finally, Umbarger-Wells filed a sex harassment claim against Dr. Andrews-

alleging sexually charged conduct-and Virginia Tech investigated that claim. Virginia Tech

officials determined that the claim was without merit.

       These events-which Dr. Andrews attributes to her race, based on her "belief," "suspicion,

and "gut feeling"-fail to show actionable disparate treatment or racial animus. Gilliam v. S.C.

Dep't Of Juvenile .Justice, 474 F.3d 134, 142 & n.9 (4th Cir. 2007) (affirming grant ofsuplmary

judgment where "[t]he few specific examples" of purportedly disparate treatment motivated by



                                                22
race "were not supported by any evidence other than [plaintiff's] own general statements, which

often lacked detail"); Hawkins v. PepsiCo. Inc., 203 F.3d 274, 280-81 (4th Cir. 2000) (affirming

summary judgment on hostile work environment claim under 42 U.S.C. 1981 where plaintiff did

"nothing more than speculate" that she was fired because of race, and declining to "impute a racial

character to [the defendant's statement and conduct] based simply on the [plaintiffs] conjecture");

Evans, 80 F.3d at 959 (A plaintiff's "own naked opinion, without more, is not enough to establish

aprimafacie case of discrimination[.]") (internal quotation marks and alterations omitted); Causey

v. Balog. 162 F.3d 795, 801 (4th Cir. 1998) (holding that "conclusory statements, without specific

evidentiary support, cannot support an actionable claim for harassment").

       Although Virginia Tech did not conclude that Dr. Andrews had harassed Umbarger.,. Wells,

the record presents conflicting evidence as to whether Dr. Andrews actually said what was alleged

in Umbarger-Wells' complaint. The court concludes that this is not a material dispute of fact that

would allow Dr. Andrews' claim to survive summary judgment.              Even if Umbarger-Wells

fabricated the allegations from whole-cloth, Dr. Andrews has not provided evidence that_ would

allow a rational jury to find that Umbarger-Wells filed the complaint with racial animus. Irani v.

Palmetto Health. 767 F. App'x 399,417 (4th Cir. 2019); Hawkins. 203 F.3d at 281 (affirming

summary judgment based on failure to provide evidence of racial animus "[e]ven if [the supervisor]

harbored some personal dislike of [the plaintiff] that made [her] job more difficult or stressful");

Hemphill v. United Parcel Serv., Inc., 975 F. Supp. 2d 548, 566 (D.S.C. 2013) (granting summary

judgment where evidence showed yelling and other harsh behavior, including "false allegations"

about attendance issues, but no racial animus).

       Stripped of Dr. Andrews' conclusory attributions of racial bias, the vast majority of these

events are non-actionable under Title VIL "Workplaces are not always harmonious locales," and



                                                  23
thus, ordinary workplace issues such as '"a routine difference of opinion and personality conflict

with [one's] supervisor,' are not actionable under Title VII." Sunbelt Rentals. Inc., 521 F.3d at

315-16 (citing Hawkins, 203 F .3d at 276). "It is not enough for a plaintiff to demonstrate that (1)

there was racism in the workplace and (2) the workplace was also hostile. Instead, to present an

actionable hostile work environment claim, the work environment must be racially hostile." Irani,

767 F. App'x at 417 (citing Pryor v. United Air Lines. Inc., 791 F.3d 488,495 (4th Cir. 2015))

(affirming summary judgment on hostile work environment claim); Goldberg v. B. Green & Co.,

836 F.2d 845, 849 (4th Cir. 1988) (holding evidence showing that treatment was "arbitrary" was

insufficient where "it [did] not reflect any intent to discriminate on the basis of age").

       The most serious of Dr. Andrews' allegations relate to Puryear and Weddle. Comp I.        11
61-64 (alleging that the underlying events occurred around January 2016). According to Scott,

Dr. Short paid Puryear-a racial minority with a higher rank than Weddle-a lower salary than

Weddle. The record lacks evidence on how Virginia Tech determines employee pay, if there were

pay bands for each position, and what Puryear's and Weddle's respective qualifications were. For

purposes of deciding this motion, however, the court will assume that Dr. Andrews has

demonstrated an instance of racially disparate pay. That alone, however, does not constitute a

hostile work environment, and Dr. Andrews provides no evidence that this pay discrepancy

affected her ability to perform her job. Perkins, 936 F .3d at 209.

       d.      The Totality of the Evidence

       The question remaining for the court is whether the totality of the evidence supported by

specific, admissible facts shows "that a reasonable jury could find that the ... race-based

harassment was so severe or pervasive as to alter the conditions of [Dr. Andrews'] employment

and create an abusive or hostile atmosphere." Cent. Wholesalers, Inc., 573 F.3d at 175; fed. R.



                                                 24
Civ. P. 56(c)(4). This inquiry "is not, and by its nature cannot be, a mathematically precise test."

Harris, 510 U.S. at 22. Severe instances of discrimination, even if isolated, may defeat summary

judgment on a hostile work environment claim. See Boyer-Liberto, 786 F.3d at 280 (reversing

summary judgment based on "two uses of the 'porch monkey' epithet"). Dr. Andrews has not

shown that her case falls in this category. Indeed, her counsel agreed at oral argument that there

is no "smoking gun." While plaintiffs may certainly prove a hostile work environment claim

without such evidence, no rational jury could find that Dr. Andrews can meet this burden. -

       Two recent Fourth Circuit opinions guide this court's analysis. In Perkins v. International

Paper Company, the Fourth Circuit affirmed a grant of summary judgment for defendants in the

face of evidence that black employees were treated less favorably than white employees, that black

employees were unfairly denied promotions, and that there were "two incidents" of 1:acially

offensive conduct that the plaintiff knew of over the plaintiffs thi1iy-year employment. Perkins,

936 F.3d at 204, 208-] l (affirming grant of summary judgment where the plaintiff was told that a

co-worker wore a KKK hat in 2006, and the plaintiff "was told that an African American female

employee overheard a white employee, when given a work assignment, complain that he was being

asked to work like an*****"). The Fourth Circuit futiher concluded that "experiences of third

parties about which a plaintiff was unaware" during his employment "should not be considered in

evaluating a hostile work environment's severe or pervasive requirement." Id. at 210.

       In Irani v. Palmetto Health, the Fomih Circuit also affirmed a grant of summary judgment

on a race-based hostile work environment claim. 767 F. App'x at 417. There, a supervisor referred

to the plaintiff, of Indian descent, as "Achmed the terrorist" twice in an eighteen-month period.

The plaintiff also raised a host of other complaints-such as receiving poor reviews, being placed

in a remediation program, receiving an irreverent magazine article, and being on the receiving end



                                                25
of a "personal vendetta" from his supervisor-all of which the plaintiff attributed to race. Id. at

401-13. The Fourth Circuit first ruled that the statements at issue, while "odious," were of a

different character than those in Boyer-Liberto, and would not alone create a hostile work

environment. On that evidence, the Fourth Circuit refused to make the "massive inferential leap"

that because the supervisor had "used racially insensitive language a couple of times," every

interaction between the supervisor and the plaintiff or the plaintiff and his coworkers "was infected

by racial hostility." Id. at 417.

        Given the evidence in Dr. Andrews' case, the court believes that the ruling in Perkins is

especially instructive. Perkins has been applied by other District Courts in similar cases. In

Jackson v. Maryland Department of Commerce, the plaintiff"describe[d] two denied promotions,

the failure to receive a raise, and one lost training opportunity over the course of her

employment ... which span[ned] over a decade." No. l 9-CV-1693, 2020 WL 551914, at *7 (D.

Md. Feb. 4, 2020). She also described "repeated[]" questions from supervisors as to whether she

was "up to the job." Id. The court granted a motion to dismiss her hostile work environment

claim, noting that she "ha[d] not provided any details about how often she [was] asked these

questions or how these questions ha[d] interfered with her job," or how they indicated racial

animus. Id. (citing Perkins. 936 F.3d at 209 among other authority). Similarly, in Short v.

Berryhill, the plaintiff based her hostile work environment claim on critici.sm from her supervisor,

her supervisor's refusal to answer questions verbally, unfavorable work assignments, and a "series

of aggressive emails." No. 18-CV-2714, 2019 WL 4643806, at* 17 (D. Md. Sept. 24, 2019). The

court granted summary judgment, concluding that these allegations could not constitute severe or

pervasive harassment.




                                                26
       Considering the evidence in its totality, and in the light most favorable to Dr. Andrews, the

court cannot agree with Dr. Andrews that she has provided evidence from which rational jury

could find that "a reasonable person would perceive [her] environment to be abusive or hostile."

Cent. Wholesalers, Inc., 573 F .3d at 175. In the comt' s view, the evidence simply fails to suppo1t

a claim that Dr. Andrews was subjected to severe or pervasive harassment.

II.    Discrimination

       To establish a race discrimination claim, Dr. Andrews must show "(I) membership in a

protected class; (2) satisfactory job performance; (3) adverse employment action; and (4) different

treatment from similarly situated employees outside the protected class." Goode v. Cent. Va.

Legal Aid Soc'y, Inc., 807 F.3d 619,626 (4th Cir. 2015). In this case, because she resigned from

Virginia Tech, Dr. Andrews opposed summary judgment by arguing that the relevant adverse

employment action was a constructive discharge. Opp. at 27-28.

       The court assumes that Dr. Andrews can prove elements I and 2 of her discrimination

claim, but concludes that she has not provided facts that would allow a reasonable jury to find that

she was constructively discharged. To prove constructive discharge, "[fJirst, a plaintiff must show

that [her] 'working conditions became so intolerable that a reasonable person in the employee's

position would have felt compelled to resign.' Second, a plaintiff must actually resign because of

those conditions." Perkins. 936 F .3d at 211-12 (quoting Green v. Brennan. 136 S.Ct. 1769, 1776-

78 (2016) (internal citations and quotation marks omitted)). The only issue in this case is the

intolerability requirement, which the court concludes Dr. Andrews cannot prove.

       The cou1t looks to Fourth Circuit comparators. In Williams v. Giant Food. Inc., the Fourth

Circuit did not find intolerable working conditions where "supervisors yelled at [the employee],

told her she was a poor manager, gave her poor performance evaluations, chastised her in front of



                                                27
customers, and once required her to work with an injured back." 370 F.3d 423, 434 (4th Cir.

2004). Similarly, in Matvia v. Bald Head Island Management, Inc., the Court held that being

ostracized, denied a promotion, and going through mandatory counseling for turning in an

inaccurate time card did not make the workplace intolerable. 259 F.3d 261, 273 (4th Cir. 2001)

("These incidents might have made the workplace less enjoyable for a reasonable person, but not

intolerable."). In Munday v. Waste Management of North America, the Court concluded that

being ignored by co-workers and management was insufficient to establish constructive discharge.

126 F.3d 239, 244 (4th Cir. 1997) (employee was never reprimanded and resigned seventeen

months after events at issue). And in Caiter v. Ball, the Com1 ruled that being unfairly criticized,

losing supervisory responsibilities, and having one's supervisor display a poster that may have

been offensive to African Americans was insufficient to establish constructive discharge. 33 F.3d

450, 459-60 (4th Cir. 1994). Dr. Andrews has offered less evidence of "intolerable" conditions

than existed in these cases.

       Further, "[p ]roof of constructive discharge requires a greater severity or pervasiveness of

harassment than the minimum required to prove a hostile working environment." Perkins, 936

F.3d at 212 (internal quotation marks omitted). Accordingly, because the court concludes that Dr.

Andrews cannot succeed on her hostile work environment claim, her discrimination claim based

on a constructive discharge theory must also be dismissed. The court will enter summary judgment

as to Dr. Andrews' discrimination claim.

III.   Retaliation

       Title VII also prohibits an employer from taking an adverse employment action against any

employee "because [s]he has opposed any practice made an unlawful employment practice under

this subchapter." Title VII § 704(a), 42 U.S.C. § 2000e-3(a). To make a prima facie case of



                                                28
retaliation, a plaintiff must show: (1) that she engaged in protected activity, (2) that the employer

took a materially adverse action against her and (3) that there is a causal connection between the

protected activity and the adverse action. See Burlington N. & S.F.R. Co. v. White. 548 U.S. 53,

61-68 (2006) (redefining the second element to be a "materially adverse action" instead of an

"adverse employment action"). The Fourth Circuit has also recognized that Title VII's anti-

retaliation provision protects activity in opposition not only to employment actions actually

unlawful under Title VII but also employment actions an employee reasonably believes to be

unlawful. Strothers, 895 F.3d at 327.

       Protected activity includes "complaining to superiors about suspected violations of Title

VII." Boyer-Liberto, 786 F.3d at 281. "To warrant protection, the employee's perception of a

violation must be 'objectively reasonable' under the circumstances known to her ... at the time of

her complaint.'' Strothers, 895 F.3d at 328. To establish an adverse employment action, "a

plaintiff must show that a reasonable employee would have found the challenged action materially

adverse, which in this context means it well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination." Burlington, 548 U.S. at 68 (internal quotation

marks omitted).

       Even assuming that Dr. Andrews engaged in protected activity-that it was objectively

reasonable for Dr. Andrews to believe she was subject to a hostile work environment or other

discrimination-her retaliation claim fails on the remaining two elements.            Regarding the

"materially adverse action" element, Dr. Andrews first points to Irvin's statement that she should

take care in filing a discrimination complaint. Opp. at 35. Dr. Andrews, however, testified that

she "didn't take it as a discouragement. No." Andrews Dep. 122: 1-3. In addition, given that Irvin

escorted her to where she could file a complaint, no reasonable jury could find that Irvin's



                                                29
statement was a materially adverse action.

       Next, Dr. Andrews maintains that the various actions she argues constituted a hostile work

environment and a constructive discharge also support her retaliation claim. The court disagrees.

See Evans v. Int'! Paper Co .. 936 F.3d 183, 195 (4th Cir. 2019) ("Evans claims that, in response

to her complaints, she generally was treated worse than white employees, by being ignored and

left out of meetings. But these general complaints are also not enough to create a genuine issue of

material fact. Evans must offer evidence of an actual retaliatory act that meets the 'materially

adverse' standard. She has not done so."). There is, further, no specific, admissible evidence that

there was a "causal connection" between these numerous events, over several years, and Dr.

Andrews' informal complaints regarding perceived racial harassment. Burlington, 548 U.S. at 68;

Perkins. 936 F.3d at 215 (no evidence of causation). In particular, regarding Umbarger-Wells'

complaint, Dr. Andrews presented insufficient evidence upon which a reasonable jury could find

that Umbarger-Wells was aware of Dr. Andrews' meetings and calls alleging a hostile work

environment.    In any event, Dr. Andrews was not punished as a result of the complaint.

Accordingly, the court will enter summary judgment on the retaliation claim.

IV.    Defenses

       In addition, Virginia Tech raised two defenses on summary judgment. Because the court

grants Virginia Tech's motion on other grounds, it declines to consider those defenses.

V.     Motions in Limine

       Dr. Andrews also submits two motions in limine. In her first motion, Dr. Andrews moves

to preclude Virginia Tech from offering documents without Bates stamps at trial. ECF No..42. In

her second motion, Dr. Andrews argues that Virginia Tech missed the deadline to disclose

witnesses and exhibits before trial, and thus should be precluded from offering any documents or



                                               30
testimony at trial. ECF No. 43. These motions would not affect the court's decision on Virginia

Tech 's motion for summary judgment. Virginia Tech's motions seek to preclude testimony from

Walker, Puryear, and Scott. ECF Nos. 38, 39, & 40. Except as noted in this opinion, the court

considered these witnesses' testimony in granting Virginia Tech's motion for summary judgment.

Accordingly, the court dismisses the pending motions in limine as moot.

                                          Conclusion

       For the reasons stated, the court grants Virginia Tech' s motion for summary judgment, and

dismisses the pending motions in limine as moot.

       The Clerk is directed to send copies of this memorandum opinion and the accomp_anying

order to all counsel of record.

        DATED: Thi!/~ U day of February, 2020.


                                                         Senior United States District Judge




                                              31
